Case 1:19-cr-00716-DLC Document 56-1 Filed 12/11/19 Page 1of5

Exhibit A
ee. _ Case 1:19-cr-00716-DLC Document 56-1 Filed 12/11/19 Page 2of5

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

By Hand

Jennifer L, Achilles

Eric Sussman

Reed Smith LLP

599 Lexington Ave, 22" Floor
New York, New York 10022

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

November 6, 2019

Jonathan Streeter

Dechert LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10036

Re: United States v. Telemaque Lavidas, 19 Cr. 716 (DLC)

Dear Counsel:

This letter provides discovery pursuant to Rule 16(a) of the Federal Rules of Criminal
Procedure (“Fed. R. Crim. P.”), and seeks reciprocal discovery.

Disclosure by the Government

Based on your request for discovery in this case, we have enclosed a disc containing copies
of the following materials. Please note that these materials are being produced pursuant to the
protective order in this case. The password for the hard drive is: USAOsdny2019!

 

BATES RANGE

DESCRIPTION

 

USAO_SDNY_000049652-000103372

Records produced by AT&T

 

USAO_ SDNY_000103373-000103988

Records produced by Banque
Ohman

 

USAO_SDNY_000103989-000103990

Arrest report for Telemaque
Lavidas

 

USAO_SDNY_000103991-000104252

Records produced by Fidelity

 

USAO_SDNY_000104253-000104737

Records obtained from various
entities in Greece

 

USAO_SDNY_000104738-0001 10576

Records produced by Interactive
Brokers

 

USAO_SDNY_000110577-000110713

 

Records produced by JP Morgan
Chase

 

 

 
Case 1:19-cr-00716-DLC Document 56-1 Filed 12/11/19 Page 3 of 5
Page 2

 

USAO_SDNY_000110714-000110719 Records produced by Locus

 

 

Telecommunications
USAO_SDNY_000110720-000110730 Records produced by Metro PCS
USAO SDNY _000110731-000110932 Records produced by
— — Oppenheimer

 

Records produced by Options

USAO_SDNY_000110933-000111473
— — Express

 

USAO_SDNY_000111474-000111600 Records produced by Pershing

 

 

LLC
USAO_ SDNY_000111601-000111604 Records produced by RCN
USAO_SDNY-R-000028922 -000030511 Records produced by Saxo Bank

 

USAO_SDNY_000125929-000125979, SEC-USAONY-
EPROD-000001031- 000001650, SEC-USAO-EPROD- | Trading and brokerage records
SEC-USAO-EPROD-000000001-000010766

 

USAO_SDNY_000111605-000112220 Records produced by Sprint

 

Search Warrant Applications,

USAO_SDNY_000112221-000112539 Affidavits, and Orders

 

 

Records of
USAO_ SDNY_000112540- 000116724 George.nikas@gmail.com
obtained by Search Warrant
USAO_SDNY_000116725-000116771 Records produced by TD
- — Ameritrade

 

USAO_ SDNY_000116772-000116780 Records produced by Time

 

 

 

Warner
USAO_ SDNY_000116781-000120115 Records produced by T-Mobile
USAO_ SDNY_000120116-000125919 Records produced by Verizon
USAO_SDNY_000125920-000125928 Records produced by Windstream

 

 

 

 

As we advised you during Court proceedings on October 23, the Government is also in
possession of numerous documents that relate to insider trading activity that do not involve your
client including, for example, documents that relate to the “Corporate Acquisitions Insider Trading
Scheme” charged in the Indictment. As we further advised you, the Government does not intend
Case 1:19-cr-00716-DLC Document 56-1 Filed 12/11/19 Page 4 of 5

Page 3

to produce those documents to you as part of its Rule 16 discovery. To the extent you believe you
are entitled to some or all of those documents or you wish to speak further about that topic, please
let us know at the earliest possible time.

In addition, if you wish to review any materials that were seized by the Government
pursuant to search warrants in this matter, please advise us promptly and we will ensure their
availability for your review.

 

Disclosure by the Defendant

In light of your request for the foregoing discovery, the Government hereby requests
reciprocal discovery under Fed. R. Crim. P. 16(b). Specifically, we request that you allow
inspection and copying of: (1) any books, or copies or portions thereof, which are in the
defendant's possession, custody or control, and which the defendant intends to introduce as
evidence or otherwise rely on at trial; and (2) any results or reports of physical or mental
examinations and of scientific tests or experiments made in connection with this case, or copies
thereof, which are in the defendant's possession or control, and which the defendant intends to
introduce as evidence or otherwise rely on at trial or which were prepared by a witness whom the
defendant intends to call at trial.

The Government also requests that the defendant disclose prior statements of witnesses he
will call to testify. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 225 (1975). We
request that such material be provided on the same basis upon which we agree to supply the
defendant with 3500 material relating to Government witnesses.

We wish to remind you that Fed. R. Crim. P. 12.2 requires you to provide the Government
with written notice if the defendant intends to rely on the defense of insanity at the time of the
alleged crime or intends to introduce expert testimony relating to a mental disease, defect, or other
condition bearing upon the issue of whether he had the mental state required for the offenses
charged.

We also wish to remind you that Fed. R. Crim. P. 12.3(a) requires you to provide the
Government with written notice if the defendant intends to claim a defense of actual or believed
exercise of public authority on behalf of a law enforcement or Federal intelligence agency at the
time of the alleged crime.

The Government requests a response to our Rule 12.2 and 12.3(a) demands within the time
period allowed by the Court for the filing of motions.
Case 1:19-cr-00716-DLC Document 56-1 Filed 12/11/19 Page 5 of5

Page 4

Sentence Reduction for Acceptance of Responsibility

This Office will oppose the additional one-point reduction under the Sentencing Guidelines
available for defendants who plead prior to the Government's initiation of trial preparations
pursuant to U.S.S.G. § 3E1.1(b), in the event your client has not entered a plea of guilty on a timely
basis prior to trial. We will follow this policy whether or not suppression or other pretrial motions
remain outstanding after this date.

Please also be advised that unless a disposition is reached on a timely basis prior to trial,
this Office reserves the right to oppose the two-point reduction under U.S.S.G. § 3E1.1(a) of the
Sentencing Guidelines for acceptance of responsibility based upon its untimeliness.

Please contact us at your earliest convenience concerning the possible disposition of this
matter or any further discovery which you may request. Please be advised, however, that pursuant
to the policy of the Office concerning plea offers, no plea offer is effective unless and until made
in writing and signed by authorized representatives of the Office. In particular, discussions
regarding the pretrial disposition of a matter that are not reduced to writing and signed by
authorized representatives of the Office cannot and do not constitute a “formal offer” or a “plea
offer,” as those terms are used in Lafler v. Cooper, 132 S.Ct. 1376 (2012); Missouri v. Frye, 132
S.Ct. 1399 (2012).

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

by: /s/
Richard Cooper / Daniel Tracer
Assistant United States Attorneys
(212) 637-1027 / 2329
